Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The drawings filed on May 16, 2019 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 1, 3-5, 7, 11-13, 15, 16, 19, 20, 22, 26, 27, 29-32, 79, and 80 are allowed.  The claims have been renumbered 1-21.  
4.         Claims 2, 6, 8-10, 14, 17, 18, 21, 23, 24, 25, 28, 33-78 were cancelled in the preliminary claim amendment filed on January 21, 2020.

REASONS FOR ALLOWANCE
5.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Huetter et al., (Publication No. 2017/0109229), teaches code word sequences obtained from data transmission/storage channels, e.g. nucleic acid storage systems, encounter code symbol insertion and deletion errors.  A data processing device recovers valid code words from corrupted code word sequences.  The valid words belong to at least one code book of channel modulated code words of identical length..
     Next, the prior art of record, Chen et al. (Patent No. 9830553), teaches a code book is generated for mapping source to target code words which allows encoding source data at reduced probability of incorrect decoding, e.g. for DNA storage.  The target code words are grouped into subsets and comprise identifying and remaining portions.  The identifying portions of target code words corresponding to a same subset are identical.
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “(a) coding said digital information into a sequence of symbols and converting said sequence of symbols into codewords using one or more codebooks; (b) parsing said codewords into coded sequence of symbols; (c) mapping said coded sequence of symbols to a plurality of identifiers, wherein an individual identifier of said plurality of identifiers comprises one or more nucleic acid sequences; (d) enumerating an identifier library wherein each symbol of said coded sequence of symbols is encoded by one or more identifier(s)” as recited in independent claim 1 and similarly recited in independent claim 32.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  R.Staden (Volume 4, Number 11, November 1977, MRC Laboratory of Molecular Biology, Hills Road, Cambridge CB2, 2QH, UK, Received 10 October 1997, pages 4037-4052) teaches Nucleic acids research  - sequence data handling by computer; and 
b.  Burks et al. (Vol. 1, no. 4, 1985, pages 225-233, https://academic.oup.com/bioinformatics/article/1/4/225/230361) teaches cabios review the GenBank nucleic acid sequence database.
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        May 21, 2022